COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     JAVIER LINAN, JR.,                                     §
                     Appellant,                             §                 No. 08-21-00002-CR
     v.                                                     §                    Appeal from the
     THE STATE OF TEXAS,                                    §                  266th District Court
                     Appellee.                              §                of Erath County, Texas1

                                                            §                    (TC# CR15071)

                                                            §

                                         MEMORANDUM OPINION

           Appellant Javier Linan, Jr., has filed a motion to voluntarily dismiss this appeal. See

TEX.R.APP.P. 42.2(a)(governing voluntary dismissals in criminal cases). The motion is granted.

This appeal is dismissed.

                                                       GINA M. PALAFOX, Justice
February 17, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)



1
    We hear this case on transfer from the Eleventh Court of Appeals. See TEX.R.APP.P. 41.3.